EXHIBIT 10.88

SEPARATION AGREEMENT AND RELEASE


THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”) is entered into between
Wendy’s International, LLC (“Company”) and Richard Scott Toop (“Employee”). For
the exchange of consideration stated below, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.
TERMINATION OF EMPLOYMENT



Company and Employee have agreed that January 17, 2016 will be Employee’s last
day of active employment (the “Termination Date”). Employee acknowledges that,
except as expressly provided for in this Agreement, Employee’s employee benefits
will cease at midnight on the Termination Date. All benefits that are required
by law to be extended to persons who terminate employment with Company shall be
extended to Employee effective upon the Termination Date.


Except as otherwise set forth in this Agreement, Employee must return any and
all Company property given to Employee, used by Employee, developed by Employee
or in Employee’s possession and control including, but not limited to, keys,
security cards, equipment, computers, documents, supplies, customer lists and
customer information and confidential documents, whether in paper or electronic
form, by the Termination Date. If such property is not so returned, Employee
expressly agrees and authorizes Company to deduct the reasonable cost of the
Company property from the payments described below.


2.
CERTAIN CONSIDERATION TO EMPLOYEE



a.As part of the consideration for this Agreement, Company will provide Employee
with prorated vesting of stock options and performance stock units awarded to
Employee in 2013, 2014, and 2015 in accordance with the terms of this paragraph
2.a. and, to the extent not addressed in this paragraph 2.a., in accordance with
the terms of the plans applicable to such stock options and performance stock
units (to the extent not inconsistent with the other provisions of this
paragraph 2.a.), notwithstanding the fact that in the absence of this Agreement
Employee would not be entitled to such vesting.


Company and Employee agree (i) that (a) as of the date hereof Employee is vested
in options to purchase 468,912 shares of Company stock as indicated in Schedule
A hereto (the “Existing Options”) and (b) as of the Termination Date, Employee
shall become vested in options to purchase an additional 71,053 shares of
Company stock as indicated on Schedule A hereto (together with the Existing
Options, the “Employee Options”) and (ii) that the Employee Options shall remain
fully vested and exercisable (to the extent not earlier exercised) through the
first anniversary of the Termination Date.


Company and Employee agree (i) that as of the date hereof Employee holds
performance stock units in respect of Company stock as indicated on Schedule A
hereto (the “PSUs”), (ii) that Employee shall be entitled (when such awards are
otherwise settled) to all PSUs granted in 2013 (and related dividend
equivalents) based on actual performance results without regard to any
continuing service requirement or any reserved authority to reduce the number of
shares deliverable, (iii) that Employee shall be entitled (when such awards are
otherwise settled) to a pro-rata number (based on the period elapsed in the
applicable performance cycle through and including the Termination Date) of PSUs
granted in 2014 and 2015 (and related dividend equivalents) based on actual
performance results without regard to any continuing service requirement or any
reserved authority to reduce the number of shares deliverable and (iv) all PSUs
shall




--------------------------------------------------------------------------------



continue to be credited with additional dividend equivalents in respect of the
period on and after the date hereof.


b.After this Agreement is executed, Company will provide to Employee a release
agreement that releases claims under the Age Discrimination in Employment Act
(“ADEA”) and Older Workers Benefits Protection Act (“OWBPA”), both as amended,
in the form attached as Attachment 1 hereto (the “Release Agreement”). As
consideration for the Release Agreement, Company will pay to Employee his full
incentive payment under the Wendy’s Executive Incentive Plan (the “Plan”) for
fiscal 2015, payable in a lump sum on the date in 2016 that bonuses are paid to
other executives under the Plan and otherwise in accordance with the terms of
the Plan as though Employee were still employed by Company on the payment date,
notwithstanding the fact that in the absence of the Release Agreement Employee
would not otherwise be entitled to such payment. Employee and Company agree that
this Agreement does not release claims under the ADEA and OWBPA which are to be
released under the subsequent Release Agreement.


3.GENERAL RELEASE AND COVENANT NOT TO SUE


As a material inducement to Company to enter into this Agreement and in
consideration of the payments and benefits provided to Employee pursuant to
paragraph 2(a) above, Employee releases and covenants not to sue Company, its
successors and assigns, its parents, subsidiaries or affiliates, and the
directors, shareholders, officers, managers, employees and agents of these
entities (the “Released Parties”) from any and all claims Employee has or may
have, known or unknown, related to Employee’s employment or separation from
employment with Company. This general release and covenant not to sue includes,
but is not limited to, any claim whatsoever relating to any violation of any law
(other than ADEA or OWBPA), constitution, statute, executive order, regulation,
county, city or local ordinance; any common law claim (e.g., any tort or breach
of any contractual obligations, representations or warranties); any right to
continued employment or reemployment with Company; and any claim for additional
compensation beyond what is offered in this Agreement.


Likewise, Company releases and covenants not to sue Employee from any and all
claims Company has or may have, known or unknown, arising from Employee’s acts
or omissions that he undertook in good faith in furtherance of his job duties
with Company. This general release and covenant not to sue includes, but is not
limited to, any claim whatsoever relating to any violation of any law,
constitution, statute, executive order, regulation, county, city or local
ordinance; and any common law claim (e.g., any tort or breach of any contractual
obligations, representations or warranties).


This general release and covenant not to sue does not include or prevent either
party from (a) seeking to enforce the terms of this Agreement; (b) filing a
claim that arises from events taking place after the execution of this
Agreement; (c) in Employee’s case, being involved in a matter before an
administrative agency provided that Employee agrees that he shall not be
entitled to any personal relief therein; (d) anything that by law cannot be
released by this Agreement; (e) in Employee’s case, fully defending himself in
any action instituted against him by any third party, including any past or
present employee of Company (including, but not limited to, claims or
counterclaims against such third party); or (f) in Employee’s case, any and all
rights to indemnification and directors and officers insurance from the Company.


4.
CONFIDENTIALITY, NON-DISCLOSURE AND NON-DEFAMATION



a.    Except to the extent required by law, Employee agrees to refrain from any
publication, oral or written, including on any social media, of a defamatory,
disparaging, or otherwise derogatory nature pertaining to the Company or its
parents, subsidiaries or affiliates, or the directors or officers of such
entities,



--------------------------------------------------------------------------------



and the Company agrees that it will not direct, encourage, assist, or ratify any
publication, oral or written, of a defamatory, disparaging, or otherwise
derogatory nature pertaining to Employee.


b.    Neither Employee nor Company will disclose or discuss the financial terms
and conditions of this Agreement, or the facts leading to the parties’ agreement
to terminate Employee’s employment with Company except as required by law or to
their respective attorneys, accountants, tax or business advisors, or spouse.
Nothing in this provision is intended to prevent either party from providing
truthful, accurate testimony or information when required to do so by a
governmental agency.


5.    COOPERATION IN FUTURE LEGAL PROCEEDINGS


At Company’s reasonable request, Employee agrees to cooperate with Company in
any future claims or lawsuits involving Company where Employee has knowledge of
the underlying facts; provided, however, that such cooperation shall not
unreasonably interfere with any future employment of Employee. For the time
Employee spends working on any claims or lawsuits at the request of Company,
Employee will be reimbursed at the equivalent rate per hour at which Employee
was being compensated in base salary by Company immediately prior to Employee’s
termination; provided, however, that if Employee is a named a party in any claim
or lawsuit, Employee will not be entitled to such compensation. In addition,
Employee will not voluntarily aid, assist, or cooperate with any claimants or
plaintiffs or their attorneys or agents in any claims or lawsuits commenced in
the future against Company; provided, however, that nothing in this Agreement
will be construed to prevent Employee from testifying at an administrative
hearing, a deposition, or in court in response to a lawful subpoena in any
litigation or proceeding involving Company.


6.    NO ADMISSIONS
Both Company and Employee acknowledge and agree that, by entering into and
carrying out the terms of this Agreement, neither admit that any wrongful action
has occurred or liability exists vis-à-vis the other. Both acknowledge that this
Agreement is motivated by the desire to create an amicable parting between them.
7.
HEADINGS; RELATION TO OTHER AGREEMENTS; MODIFICATIONS



Employee understands and agrees that the headings in this Agreement have been
inserted for convenience of reference only and do not in any way restrict or
modify any of its terms or provisions.


Employee’s employment with Company is governed by a letter agreement between the
parties dated January 17, 2012 (the “Letter Agreement”), a copy of which is
attached as Exhibit A. Employee agrees that his obligations under paragraphs 6
and 7 of the Letter Agreement remain in full force and effect (provided they
shall do so for 12 months under subparagraph b of paragraph 6), unless otherwise
agreed between Employee and Company’s then CEO, such agreement to modifications
that would facilitate Employee’s alternative employment without materially
impairing Company’s business interests sought to be protected in those
paragraphs not to be unreasonably withheld by the CEO; provided, however, that
nothing in paragraphs 6 or 7 of the Letter Agreement shall interfere with
Employee’s ability to practice law to the extent that any such restrictions
would violate applicable rules of professional conduct. Employee further agrees
that Employee is entitled to no further consideration under the Letter Agreement
other than what is provided for under this Agreement. The parties agree that the
dispute resolution procedures in paragraphs 8, 9, 10, and 11 of the Letter
Agreement shall remain in full force and effect and apply to this Agreement, and
that this Agreement supersedes the Employment Agreement except as set forth
herein. Employee further understands that this Agreement and, to the extent set
forth herein, the Letter Agreement sets forth the entire



--------------------------------------------------------------------------------



agreement between the parties and supersedes any and all prior representations
agreements, understandings and other statements, written or oral, between the
parties about the subjects in it.


This Agreement may not be modified or altered except by a written instrument
duly executed by both parties.


Company agrees that all payments pursuant to paragraph 2 of this Agreement shall
be exempt from or in compliance with Rule 409A of the Internal Revenue Code and
the Treasury Regulations promulgated thereunder.


8.    GOVERNING LAW


This Agreement shall be governed by the laws of the State of Delaware. Any court
action commenced to enforce this Agreement shall be in the state or federal
courts of Delaware. Employee consents to the jurisdiction of such courts and
waives any objection to jurisdiction or venue, or any claim of improper venue or
that the above courts are an inconvenient forum.


9.    INVALIDITY OF ANY PROVISION AFFECTS ONLY THAT PROVISION


All provisions of this Agreement are severable and this Agreement shall be
interpreted and enforced as if all completely invalid or unenforceable
provisions were not contained therein, and Employee and Company agree that same
shall be enforced to the fullest extent permissible under the laws and public
policies applied in the jurisdiction in which enforcement is sought. If any
provision of this Agreement is invalid or unenforceable, such invalidity or
unenforceability shall not affect any of the other terms and conditions
contained in this Agreement.


EMPLOYEE UNDERSTANDS THAT HIS SIGNATURE ON THIS AGREEMENT WILL DEMONSTRATE THAT
EMPLOYEE FULLY UNDERSTOOD THE CONTENT OF THIS DOCUMENT AND ITS BINDING EFFECT.


EMPLOYEE HEREBY SIGNS THIS AGREEMENT AS HIS OWN FREE ACT, WITH FULL VOLITION AND
WITH THE ADVICE OF SOPHISTICATED LEGAL COUNSEL.




IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 16th day
of December, 2015.


AGREED:


WENDY’S INTERNATIONAL, LLC        RICHARD SCOTT TOOP


By:    /s/ Scott A. Weisberg                By:    /s/ R. Scott Toop
Title:    Chief People Officer                Date:    December 17, 2015
Date:    December 17, 2015







--------------------------------------------------------------------------------



Schedule A


[INSERT VESTING SCHEDULE]









--------------------------------------------------------------------------------



The Wendy’s Company
Equity Vesting Schedule for Richard Scott Toop
Prepared: 12/16/2015
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
STOCK OPTIONS
 
PERFORMANCE STOCK UNITS
Name
Grant Date
Equity Granted
Option Price
Equity
Outstanding
as of
12/15/2015 (1)
Equity Awards Exercisable as of 12/15/2015
 
Number of Stock Options Vesting Effective 01/17/2016
 
Projected Number of Performance Units Vesting 02/25/2016 (Assumes performance
achievement of 164% of target) (2)
Projected Number of Performance Units Vesting February 2017 (Assumes target
performance achievement) (2)
Projected Number of Performance Units Vesting February 2018 (Assumes target
performance achievement) (2)
Stock Options
 
 
 
 
 
 
 
 
 
 
 
RICHARD SCOTT TOOP
01/17/2012
140,000
$5.350000
140,000
140,000
 
0
 
--
--
--
RICHARD SCOTT TOOP
07/02/2012
166,666
$4.675000
166,666
166,666
 
0
 
--
--
--
RICHARD SCOTT TOOP
08/09/2013
149,262
$7.922500
149,262
99,508
 
20,732
 
--
--
--
RICHARD SCOTT TOOP
08/11/2014
188,216
$8.222500
188,216
62,738
 
26,137
 
--
--
--
RICHARD SCOTT TOOP
08/07/2015
174,111
$9.857500
174,111
0
 
24,184
 
--
--
--
 
 
 
 
818,255
468,912
 
71,053
 
--
--
--
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Performance Stock Units
 
 
 
 
 
 
 
 
 
 
RICHARD SCOTT TOOP
08/09/2013
19,690
$0.000000
19,690
--
 
--
 
32,291
--
--
RICHARD SCOTT TOOP
08/09/2013
13,127
$0.000000
13,127
--
 
--
 
21,528
--
--
RICHARD SCOTT TOOP
08/09/2013
1,041
$0.000000
1,041
--
 
--
 
1,707
--
--
RICHARD SCOTT TOOP
08/09/2013
694
$0.000000
694
--
 
--
 
1,138
--
--
RICHARD SCOTT TOOP
02/20/2014
28,351
$0.000000
28,351
--
 
--
 
--
18,629
--
RICHARD SCOTT TOOP
02/20/2014
1,150
$0.000000
1,150
--
 
--
 
--
755
--
RICHARD SCOTT TOOP
02/18/2015
7,729
$0.000000
7,729
--
 
--
 
--
--
2,429
RICHARD SCOTT TOOP
02/18/2015
11,838
$0.000000
11,838
--
 
--
 
--
--
3,720
RICHARD SCOTT TOOP
02/18/2015
124
$0.000000
124
--
 
--
 
--
--
38
RICHARD SCOTT TOOP
02/18/2015
190
$0.000000
190
--
 
--
 
--
--
59
 
 
 
 
83,934
--
 
--
 
56,664
19,384
6,246
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Totals:
902,189
468,912
 
71,053
 
56,664
19,384
6,246
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1) Does not include dividend equivalents units earned on or after 12/15/2015 on
unvested performance stock unit awards
 
 
 
(2) Actual number of performance stock units vesting will be based on actual
performance results achieved as certified by the Compensation Committee of the
Board of Directors





--------------------------------------------------------------------------------



Attachment 1


[INSERT RELEASE AGREEMENT]






--------------------------------------------------------------------------------



RELEASE AGREEMENT


THIS RELEASE AGREEMENT (“Release Agreement”) is entered into between Wendy’s
International, LLC (“Company”) and Richard Scott Toop (“Employee”). For the
exchange of consideration stated below, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:


1.    CONSIDERATION TO EMPLOYEE


As consideration for this Release Agreement, Company will pay to Employee his
full incentive payment under the Wendy’s Executive Incentive Plan (the “Plan”)
for fiscal 2015, payable in a lump sum on the date in 2016 that bonuses are paid
to other executives under the Plan and otherwise in accordance with the terms of
the Plan as though Employee were still employed by Company on the payment date,
notwithstanding the fact that in the absence of the Release Agreement Employee
would not otherwise be entitled to such payment.


2.
RELEASE OF CLAIMS AND COVENANT NOT TO SUE UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT



As a material inducement to Company to enter into this Release Agreement and in
consideration of the payment provided to Employee pursuant to paragraph 1 above,
Employee releases and covenants not to sue Company, its successors and assigns,
its parents, subsidiaries or affiliates, and the directors, shareholders,
officers, managers, employees and agents of these entities (the “Released
Parties”) from any and all claims Employee has or may have, known or unknown,
under the federal Age Discrimination in Employment Act (“ADEA”) or Older
Workers’ Benefit Protection Act (“OWBPA”), both as amended. This release and
covenant not to sue includes any claim for any personal relief whatsoever
relating to any violation of ADEA or OWBPA. This release and covenant not to sue
does not include or prevent Employee from (a) seeking to enforce the terms of
this Release Agreement; (b) filing a claim that arises from events taking place
after the execution of this Release Agreement; (c) being involved in a matter
before an administrative agency provided that Employee agrees that he shall not
be entitled to any personal relief therein; (d) anything that by law cannot be
released by this Release Agreement; (e) fully defending himself in any action
instituted against him by any third party, including any past or present
employee of Company (including, but not limited to, claims or counterclaims
against such third party); or (f) any and all rights to indemnification and
directors and officers insurance from the Company.


3.    CONFIDENTIALITY AND NON-DISCLOSURE


Neither Employee nor Company will disclose or discuss the financial terms and
conditions of this Release Agreement, or the facts leading to the parties’
agreement to terminate Employee’s employment with Company except as required by
law or to their respective attorneys, accountants, tax or business advisors, or
spouse. Nothing in this provision is intended to prevent either party from
providing truthful, accurate testimony or information when required to do so by
a governmental agency.
 
4.    NO ADMISSIONS


Both Company and Employee acknowledge and agree that, by entering into and
carrying out the terms of this Release Agreement, neither admit that any
wrongful action has occurred or liability exists vis-à-vis the other. Both
acknowledge that this Release Agreement is motivated by the desire to create an
amicable parting between them.




--------------------------------------------------------------------------------





5.    HEADINGS; RELATION TO OTHER AGREEMENTS; MODIFICATIONS


Employee understands and agrees that the headings in this Release Agreement have
been inserted for convenience of reference only and do not in any way restrict
or modify any of its terms or provisions. Employee understands that this Release
Agreement, along with the Separation Agreement and Release between the parties
dated December 17, 2015 (the “Separation Agreement”) and, to the extent set
forth in the Separation Agreement, the letter agreement between the parties
dated January 17, 2012, set forth the entire agreement between the parties and
supersede any and all prior representations, agreements, understandings and
other statements, written or oral, between the parties about the subjects in
them.


6.    GOVERNING LAW


This Release Agreement shall be governed by the laws of the State of Delaware.
Any court action commenced to enforce this Release Agreement shall be in the
state or federal courts of Delaware. Employee consents to the jurisdiction of
such courts and waives any objection to jurisdiction or venue, or any claim of
improper venue or that the above courts are an inconvenient forum.


7.    INVALIDITY OF ANY PROVISION AFFECTS ONLY THAT PROVISION


All provisions of this Release Agreement are severable and this Release
Agreement shall be interpreted and enforced as if all completely invalid or
unenforceable provisions were not contained therein, and Employee and Company
agree that same shall be enforced to the fullest extent permissible under the
laws and public policies applied in the jurisdiction in which enforcement is
sought. If any provision of this Release Agreement is invalid or unenforceable,
such invalidity or unenforceability shall not affect any of the other terms and
conditions contained in this Release Agreement.


8.    CONSIDERATION OF AGREEMENT BY EMPLOYEE


(a)Employee has been advised to consult with an attorney before executing this
Release Agreement.


(b)Employee has been given at least 21 calendar days after receipt of this
Release Agreement (the “Consideration Period”) to consider this Release
Agreement, if he so desires, before signing it. If Employee signs this Release
Agreement, the date on which he signs the Release Agreement shall be the
“Execution Date.” If not signed by him and returned to Company so that it is
received no later than the end of the Consideration Period, this Release
Agreement will not be valid. In the event Employee executes and returns this
Release Agreement prior to the end of the Consideration Period, he acknowledges
that his decision to do so was voluntary and that he had the opportunity to
consider this Release Agreement for the entire Consideration Period.


(c)This Release Agreement will not become effective until 7 calendar days after
the Execution Date. Employee may, within 7 calendar days after the Execution
Date, completely revoke the Release Agreement by written notice to Company. If
written notice of revocation is not received by the 8th day after the Execution
Date, this Release Agreement will become effective and enforceable on that day.








--------------------------------------------------------------------------------



EMPLOYEE UNDERSTANDS THAT HIS SIGNATURE ON THIS RELEASE AGREEMENT WILL
DEMONSTRATE THAT EMPLOYEE FULLY UNDERSTOOD THE CONTENT OF THIS DOCUMENT AND ITS
BINDING EFFECT.


EMPLOYEE HEREBY SIGNS THIS RELEASE AGREEMENT AS HIS OWN FREE ACT, WITH FULL
VOLITION AND WITH THE ADVICE OF SOPHISTICATED LEGAL COUNSEL.




IN WITNESS WHEREOF, the undersigned have hereunto set their hands this 17th day
of December, 2015.


AGREED:


WENDY’S INTERNATIONAL, LLC        RICHARD SCOTT TOOP


By:    /s/ Scott A. Weisberg                By:    /s/ R. Scott Toop
Title:    Chief People Officer                Date:    December 17, 2015
Date:    December 17, 2015








--------------------------------------------------------------------------------



Exhibit A


[JANUARY 17, 2012 LETTER AGREEMENT]




The January 17, 2012 letter agreement by and between The Wendy’s Company and R.
Scott Toop was filed as Exhibit 10.79 of The Wendy’s Company Form 10-K for the
year ended January 1, 2012 (SEC file no. 001-02207) and is incorporated herein
by reference.




